NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PERNELL SWAHILI EL,                             No. 21-55805

                Plaintiff-Appellant,            D.C. No. 3:20-cv-00257-AJB-AGS

 v.
                                                MEMORANDUM*
SAN DIEGO UNIFIED SCHOOL
DISTRICT,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Pernell Swahili El appeals pro se from the district court’s judgment

dismissing his action alleging various federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to comply with a court order. Pagtalunan v. Galaza, 291 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion in dismissing El’s action

because El failed to file a substantive opposition to defendant’s motion to dismiss,

despite being ordered to do so. See id. at 642-43 (discussing factors to consider in

determining whether to dismiss for failure to comply with a court order).

      The district court did not abuse its discretion by denying El’s motions to

strike. See United States v. $133,420.00 in U.S. Currency, 672 F.3d 629, 637 (9th

Cir. 2012) (standard of review). One of El’s motions to strike failed to comply

with local rules, see Christian v. Mattel, Inc., 286 F.3d 1118, 1129 (9th Cir. 2002)

(“The district court has considerable latitude in managing the parties’ motion

practice and enforcing local rules that place parameters on briefing.”), and the

other was based on the incorrect belief that a defendant is required to file an

answer prior to the resolution of a motion to dismiss, see Fed. R. Civ. P. 12(a)(4) (a

responsive pleading is not required until after a motion to dismiss has been

denied).

      We reject as without merit El’s contentions that the district court erred by

denying his motion for summary judgment without prejudice as premature, that the

district court erred by failing to issue a scheduling order, or that the district judge

erred by failing to recuse himself.

      AFFIRMED.


                                            2                                     21-55805